Name: Commission Regulation (EEC) No 3682/91 of 17 December 1991 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31991R3682Commission Regulation (EEC) No 3682/91 of 17 December 1991 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis Official Journal L 349 , 18/12/1991 P. 0036 - 0036 Finnish special edition: Chapter 3 Volume 39 P. 0219 Swedish special edition: Chapter 3 Volume 39 P. 0219 COMMISSION REGULATION (EEC) No 3682/91 of 17 December 1991 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysisTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 35a thereof, Whereas Commission Regulation (EEC) No 2568/91 (3) defined the characteristics of olive oil and olive-residue oil and the relevant methods of analysis; Whereas a specific period of time was required for implementing the method of evaluating the organoleptic characteristics of virgin oil, and in particular for establishing panels of selected tasters; whereas this period has in practice proved insufficient to ensure uniform application of that method in all the Member States; whereas the period must therefore be extended in order to enable a final verification of the methods of evaluating the various panels of tasters; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 In Article 10 (1) of Regulation (EEC) No 2568/91, '1 January 1992' is replaced by '1 November 1992'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Comunities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991, p. 27. (3) OJ No L 248, 5. 9. 1991, p. 1.